Citation Nr: 0919077	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the thoracic spine, muscle group XX, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a shell fragment 
wound scar to the thoracic spine, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As to the claim for service connection for a cervical spine 
disability, the Board finds the medical evidence is unclear 
as to whether the Veteran has a current disability.  Of 
record is the October 2004 opinion of Craig N. Bash, M.D., 
which indicates the Veteran has cervical spine degenerative 
disc lesions on his imaging studies.  Contrary to these 
findings is the opinion of the September 2005 VA examiner 
opinion that the Veteran did not have any cervical spine 
disability.  However, the September 2005 VA examiner was 
unable to obtain cervical spine X-rays to support his 
conclusion because the claimant refused to sit for them.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the Veteran currently suffers 
from a cervical spine disability and if so, whether such is 
related to his military service.  Therefore, a VA examination 
to include X-ray studies is warranted.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

In this regard, the Board notes that while the appeal is in 
remand status the Veteran should be notified of his 
obligation to cooperate with VA in the development of his 
claim, including show for needed X-rays, and the consequences 
for falling to do so.  See 38 C.F.R. § 3.655 (2008); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992) ("the duty to assist is not always 
a one-way street.  If a [V]eteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence").

As to the claim for an increased rating for a shell fragment 
wound scar to the thoracic spine, the Veteran is already 
receiving the maximum schedular rating possible for a scar 
under 38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 
(2008).  Moreover, assigning the Veteran an increased rating 
based on the limitation of function of the affected part 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 would violate 
the rule against pyramiding under 38 C.F.R. § 4.14 (2008) 
because the loss of thoracic spine function is already 
separately compensated under 38 C.F.R. § 4.73, Diagnostic 
Code 5320 (2008) and 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).  

Therefore, the Veteran is only entitled to an increased, 20 
percent rating, for his scar if it is deep or causes a 
limitation of motion in an area or areas exceeding 12 square 
inches (77 square cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  A deep scar is defined as one associated with 
underlying soft tissue damage.  Id.

A review of the record on appeal shows numerous VA 
examinations which contain evidence regarding the scar, 
including the most recent examinations which took place in 
December 1996, May 1998, and May 2005.  However, none of 
these examiners provided both the length and width of the 
scar so that the Board could calculate whether it equaled or 
exceeded an area of 12 square inches (77 square cm).  Nor did 
those examiners provide information as to whether the scar is 
associated with underlying soft tissue damage.  Accordingly, 
a remand to obtain this information is required.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Lastly, the Board notes that with respect to the increased 
rating claims, the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) determined that VA's duty to assist 
specifically includes the following: (1) notification that 
the claimant must provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) at least 
general notice of any specific measurement or testing 
requirements needed for an increased rating if the Diagnostic 
Code contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Therefore, the Board finds that a remand is also required to 
provide the Veteran with Vazquez-Flores compliant notice.  38 
U.S.C.A. § 5103(a) (West 2002).

As to the claim for TDIU, the Board finds that this claim is 
inextricably intertwined with the above claims.  Therefore, 
adjudication of this claim must be deferred pending 
completion of the additional evidentiary development outlined 
above. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The AMC/RO should send the 
Veteran a corrective VCAA notice.  
Specifically, the Veteran should be 
advised of the evidentiary 
requirements for his increased rating 
claims as outlined by the Court in 
Vazquez-Flores v. Peake.  

2.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
orthopedic examination of the cervical 
spine.  The notice of the examination 
should, among other things, notify the 
Veteran of his obligation to cooperate 
with VA in the development of his claim, 
including appearing for needed X-rays, 
and the consequences for failing to do 
so.  See 38 C.F.R. § 3.655.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  After a review of the 
record on appeal, after taking cervical 
spine x-rays, and after an examination of 
the Veteran, the examiner should provide 
answers, with supporting rationale, to 
the following questions:

a.  Does the Veteran have a current 
cervical spine disability, to 
include cervical spine arthritis 
and/or degenerative disc lesions?

b.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any current 
cervical spine disability began 
during service or is causally linked 
to any incident of service, to 
include his thoracic spine shell 
fragment wound?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

3.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a 
dermatological examination to determine 
the current nature and extent of the 
Veteran's thoracic spine shell fragment 
wound scar.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should provide both the length 
and width of the thoracic spine shell 
fragment wound scar and provide any 
opinion as to whether it is associated 
with underlying soft tissue damage.

4.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC) and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review, 
if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

